     Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 1 of 15 PageID #:4998



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WEIFANG TENGYI JEWELRY TRADING                      ) Case No. 18-cv-4651
 CO., LTD.,                                          )
                                                     ) District Judge Gary S. Feinerman
                  Plaintiff,                         )
                                                     ) Magistrate Judge Jeffrey Gilbert
           v.                                        )
                                                     )
 THE PARTNERSHIPS AND                                )
 UNINCORPORATED ASSOCIATIONS                         )
 IDENTIFIED ON SCHEDULE “A”                          )
                                                     )
                  Defendants.                        )

                   DEFENDANTS INTUII LLC’S AND JENS SORENSEN’S
                          MEMORANDUM IN SUPPORT OF
                        MOTION FOR SUMMARY JUDGMENT

I.        INTRODUCTION

          Selling genuine trademarked products is not a violation of the Lanham Act or Illinois law.

Defendants Intuii LLC and Jens Sorensen (collectively, “Intuii”) stand accused of offering for sale

two of Plaintiff Weifang Tengyi Jewelry Trading Co., Ltd.’s, (“Plaintiff” or “Weifang”)

ULOVEIDO jewelry products. But there is no genuine dispute that the products that were offered

(but never sold) by Intuii were Weifang’s own products from Weifang’s official Amazon.com

online store. Weifang’s products cannot be counterfeits of themselves. Such an argument is

nonsensical and contrary to law. Moreover, Intuii’s use of the ULOVEIDO mark in connection

with the offer of sale of genuine ULOVEIDO products is not trademark infringement. The use of

a mark on a genuine trademarked product does not confuse the consumer as to the source or origin

of product because Weifang is the source/origin of the product and; therefore, does not result in

trademark infringement.




DM2\9704090.5
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 2 of 15 PageID #:4999



       Additionally, Plaintiff is not entitled to any damages. Statutory damages under the Lanham

Act are only available for counterfeiting, and there is no counterfeiting here. Furthermore, there

are no actual damages because there were no sales of the accused products.

II.    FACTUAL BACKGROUND

       Intuii LLC, founded by Jens Sorensen, is a San Diego company that operates online retail

marketplaces on the eBay consumer platform. Intuii sells products in Home & Garden, Business

& Industrial, Health & Beauty, Clothing, Shoes & Accessories and Toys & Hobbies categories, as

well as others. Intuii operates its online marketplaces using the drop shipping fulfillment method,

whereby Intuii does not maintain inventory of the items it sells, but instead purchases product from

a third party and has the third party ship the product directly to the buyer when a sale occurs.

       Weifang is a maker and seller of ULOVEIDO branded jewelry. The majority of Weifang’s

business    is   conducted     online,   and    Plaintiff   operates    an    Amazon      store    at

https://www.amazon.com/uloveido “where it promotes and sells genuine ULOVEIDO Products

to consumers.”    LR 56.1 Statement at ¶ 6.          The ULOVEIDO Elephant Pendant Necklace

(“Elephant Pendant”) and the ULOVEIDO Double Pointed V Shape Adjustable Ring (“Adjustable

Ring”) (hereinafter referred jointly as the “Accused Products”) are both genuine ULOVEIDO

products sold online via Weifang’s Amazon store. LR 56.1 Statement at ¶¶ 7-8.

       Amazon assigns each product listing in its marketplace with a unique identifier called the

Amazon Standard Identification Number (ASIN). Weifang’s Elephant Pendant has Amazon’s

unique product identifier ASIN: B06Y2X9X9F and is sold by Weifang on the Amazon

marketplace at: https://www.amazon.com/gp/offer-listing/B06Y2X9X9F. LR 56.1 Statement at

¶ 7. Weifang’s Adjustable Ring has Amazon’s unique product identifier ASIN: B072TVY3ZG




                                                 2
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 3 of 15 PageID #:5000



and is sold by Weifang on the Amazon marketplace at: https://www.amazon.com/gp/offer-

listing/B072TVY3ZG. LR 56.1 Statement at ¶ 8.

        Intuii listed these two genuine ULOVEIDO products from Plaintiff’s Amazon store on its

online eBay store named “diaperdisco” (“Intuii’s eBay Store”). LR 56.1 Statement at ¶ 9. Intuii’s

eBay listing for the Elephant Pendant was linked, using the product’s unique ASIN, to Plantiff’s

Amazon marketplace listing at https://www.amazon.com/gp/offer-listing/B06Y2X9X9F, such that

if a consumer had purchased the item from Intuii’s eBay Store, Intuii’s software would have

purchased Plaintiff’s genuine Elephant Pendant product (ASIN B06Y2X9X9F) from Plaintiff’s

Amazon store. LR 56.1 Statement at ¶ 10. Amazon would have drop shipped the Elephant Pendant

directly to the customer’s mailing address. Id. Likewise, Intuii’s eBay listing for the Adjustable

Ring was linked, using the Adjustable Ring’s ASIN, to Weifang’s Amazon marketplace listing at

https://www.amazon.com/gp/offer-listing/B072TVY3ZG, such that if a consumer had purchased

the item from Intuii’s eBay Store, Intuii’s software would have purchased Plaintiff’s genuine

Adjustable Ring product (ASIN B072TVY3ZG) from Plaintiff’s Amazon store.                          LR 56.1

Statement at ¶ 11.

        Weifang is not alleging that Intuii sold imitation or cheap copies of its products. Rather,

in its interrogatory responses, Plaintiff asserts that the basis for its counterfeiting claim is that Intuii

allegedly posted the Accused Products “without Plaintiff’s knowledge and consent,” and because

Intuii is “not authorized dealer[] of Plaintiff’s products or otherwise affiliated with Plaintiff.” LR

56.1 Statement at ¶ 12.

        The Intuii eBay Store did not represent itself to be an authorized dealer of ULOVEIDO

jewelry. The listings for the Accused Products on the Intuii eBay Store did not state that Intuii

was either an authorized dealer of ULOVEIDO jewelry or sponsored or affiliated with Weifang.



                                                     3
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 4 of 15 PageID #:5001



LR 56.1 Statement at ¶ 13. The term “Uloveido” appeared in the Intuii eBay Store listings as

lawfully allowed to reasonably describe each of the Accused Products. LR 56.1 Statement at ¶ 14.

       Moreover, neither of the Accused Products were ever purchased from Intuii and the Intuii

eBay Store listings were terminated without sales at least two months prior to the commencement

of this litigation. LR 56.1 Statement at ¶ 15. Intuii has never made any sales of any ULOVEIDO

products or products using the ULOVEIDO trademark on any of its online stores. LR 56.1

Statement at ¶ 16.

III.   LEGAL ARGUMENT

       A.      Summary Judgment Standard

       Summary judgment is proper “if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). An issue is genuine only

if there is a sufficient evidentiary basis on which a reasonable jury could find for the non-moving

party, and a factual dispute is material only if it might affect the outcome of the suit under

governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). There is no dispute as

to any material facts relevant to the claims at issue in this Motion. Accordingly, summary

judgment should be granted, and Weifang’s claims of trademark counterfeiting and infringement

should be dismissed with prejudice.

       Furthermore, before the nonmoving party “can benefit from a favorable view of evidence,

he must first actually place evidence before the courts.” Montgomery v. Am. Airlines, Inc., 626

F.3d 382, 389 (7th Cir. 2010). In response to a motion for summary judgment, the nonmovant

may not simply rest on the allegations in his pleadings. Rather, they must show through specific

evidence that an issue of fact remains on matters for which they bear the burden of proof at trial.

Walker v. Shansky, 28 F.3d 666, 670-71 (7th Cir.1994), aff'd, 51 F.3d 276 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986)). No issue remains for trial “unless there is sufficient evidence

                                                4
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 5 of 15 PageID #:5002



favoring the non-moving party for a jury to return a verdict for that party. If the evidence is merely

colorable, or is not sufficiently probative, summary judgment may be granted.” Anderson, 477

U.S. at 249-50 (citations omitted); accord Starzenski v. City of Elkhart, 87 F.3d 872, 880 (7th

Cir.1996); Tolle v. Carroll Touch, Inc., 23 F .3d 174, 178 (7th Cir. 1994). “[Nonmovant's] own

uncorroborated testimony is insufficient to defeat a motion for summary judgment.” Weeks v.

Samsung Heavy Indus. Co., 126 F.3d 926, 939 (7th Cir. 1997). Further, the non-moving party's

own subjective belief does not create a genuine issue of material fact. Chiaramonte v. Fashion

Bed Group, Inc., 129 F.3d 391, 401 (7th Cir. 1997). Weifang cannot bear its burden of showing,

through specific evidence, that an issue of fact remains on any of its claims against Intuii.

       B.      Intuii Did Not Commit Any Acts Of Counterfeiting And Is Entitled To
               Summary Judgment Of No Counterfeiting.

       Plaintiff alleges that Intuii is liable for counterfeiting in Count I of its Amended Complaint,

but Intuii has not sold or offered for sale any counterfeit products. Instead, Intuii offered for sale

two genuine ULOVEIDO products-- the Elephant Pendant and the Adjustable Ring. Both Accused

Products are Plaintiff’s own products from Plaintiff’s own Amazon store. Intuii linked its two

eBay listings to Plaintiff’s listings for the Elephant Pendant and the Adjustable Ring on Weifang’s

Amazon      store     using    Amazon’s       unique     product     listing    identifier      (ASIN)

(https://www.amazon.com/gp/offer-listing/B06Y2X9X9F, and https://www.amazon.com/gp/offer

-listing/B072TVY3ZG, respectively). LR 56.1 Statement at ¶¶ 10 and 11. If a customer had

purchased either item from Intuii, the customer would in fact have purchased Plaintiff’s genuine

ULOVEIDO products from Plaintiff’s Amazon store. In fact, the product would have been drop

shipped to the customer from Plaintiff’s Amazon store. Plaintiff has declared under penalty of

perjury that it sells genuine products from its Amazon store at https://www.amazon.com/uloveido.




                                                  5
    Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 6 of 15 PageID #:5003



LR 56.1 Statement at ¶ 6. Thus, there can be no genuine dispute that the two Accused Products

were Plaintiff’s own genuine products.

        Moreover, when asked to “[f]ully and specifically describe the facts supporting [its]

contention that the [Accused Products] are ‘counterfeits,’ as alleged in paragraph 25 of

[Weifang’s] complaint,” Weifang responded:

        The items identified in Interrogatory No. 1 were posted on at least Defendant’s
        eBay store without Plaintiff’s knowledge and consent, without any type of
        disclaimer stating that Defendants are not authorized dealers of Plaintiff’s products
        or otherwise affiliated with Plaintiff or that Plaintiff’s products were not in
        Defendants’ possession, and bearing false UPC and GTIN codes, indicating an
        intent to deceive potential purchasers.

LR 56.1 Statement at ¶ 12. Weifang does not allege that Intuii offered cheap, knock-off, imitations,

or non-genuine versions of ULOVEIDO products. Weifang only alleges that Intuii was not

authorized to sell the Accused Products. Thus, there is no dispute or genuine issue that Intuii

offered to sell genuine ULOVEIDO products. 1

        By every definition of “counterfeiting,” including the express language of the Lanham Act,

its legislative history, and cases addressing counterfeiting, genuine goods are not and cannot be

counterfeits. The Lanham Act expressly states that the term “counterfeit” does not apply to

genuine goods, i.e., products that are made by authorized manufacturers or producers. “[T]he term

‘counterfeit mark’ … does not include any mark or designation used on or in connection with

goods or services of which the manufacture or producer was, at the time of the manufacture or


1 “A party may not create a genuine issue of fact by submitting an affidavit that contradicts his
prior deposition testimony and interrogatory responses, and Thompson's affidavit is therefore
insufficient to create a genuine issue of material fact.” Thompson v. White, 2002 WL 31269342,
at *3 (N.D.Ill. 2002) aff'd, 67 F. App'x 355 (7th Cir.2003). See also, Viasystems Technologies
Corp., LLC v. Landstar Ranger, Inc., 2011 WL 2912763, at *3 (E.D.Wis. 2011) (“The ‘sham
affidavit’ rule prohibits litigants from creating sham issues of fact with affidavits that contradict
their prior sworn testimony, such as answers to interrogatories. If such contradictions were
permitted ... the very purpose of the summary judgment motion—to weed out unfounded claims,
specious denials, and sham defenses—would be severely undercut.”)

                                                 6
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 7 of 15 PageID #:5004



production in question authorized to use the mark or designation for the type of goods or services

so manufactured or produced, by the holder of the right to use such mark or designation.” 15 U.S.C.

§ 1116(d)(1)(B). “Counterfeiting is the act of producing or selling a product with a sham

trademark that is an intentional and calculated reproduction of the genuine mark.” Playboy

Enters., Inc. v. Universal Tel-A-Talk, Inc., 1998 WL 767440, *7 (E.D. Penn. 1998) (quoting J.

THOMAS McCARTHY, McCARTHY ON TRADEMARKS § 25:10 (3d ed. 1997)); Louis

Vuitton Malletier v. Veit, 211 F. Supp. 2d 567, 581 (E.D. Penn. 2002) (same); see also State of

Idaho Potato Comm’n. v. G&T Terminal Packaging, 425 F.3d 708, 721 (9th Cir. 2005) (a

“counterfeit mark” is a “non-genuine mark identical to [plaintiff’s] mark”).

       Furthermore, the Court has already considered this issue and concluded that

“‘counterfeiting’ under the Lanham Act is a type of infringement that does not encompass drop

shipping.” L.R. 56.1 Statement, Exhibit M at p. 12. See also Gabbanelli Accordions & Imports,

L.L.C. v. Gabbanelli, 575 F.3d 693, 698 (7th Cir. 2009) (counterfeiting is “distinct from cases in

which the mark is placed on the defendant’s product with the trademark owner’s consent but the

product is then distributed through an unauthorized channel”). Here, Weifang “indisputably

consented to have its mark placed on the products advertised for sale in its Amazon store and

subsequently listed on Intuii’s website, so under the Seventh Circuit’s interpretation in Gabbanelli

of the term ‘counterfeit,’ those products are not counterfeit.” LR 56.1 Statement, Exhibit M at p.

12. Thus, it is the law of the case that drop shipping Weifang’s Uloveido products from its Amazon

store is not counterfeiting under the Lanham Act. Gage v. Metro. Water Reclamation Dist. of

Greater Chicago, 365 F. Supp. 2d 919, 938 (N.D. Ill. 2005) (holding that the court’s earlier

determination on the relevancy of an expert report at the summary judgment phase was the law of

the case and should be applied to defendant’s subsequent motion in limine in preparation for trial).



                                                 7
    Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 8 of 15 PageID #:5005



        As described above, it is undisputed that Intuii offered for sale the Accused Products from

Weifang’s Amazon store via drop shipping. Weifang did not identify any evidence or even

assertions to the contrary. Accordingly, the Court should grant Intuii’s motion for summary

judgment that Intuii did not commit any acts of counterfeiting.

        C.     Intuii Is Entitled to Summary Judgment On Weifang’s Trademark
               Infringement and False Designation of Origin Claims.

               1.      Intuii is Entitled to Summary Judgment Because Its Offer to Sell Genuine
                       Products Was Not Trademark Infringement.

        “Trademark law generally does not reach the sale of genuine goods bearing a true mark

even though such sale is without the mark owner’s consent.” NEC Elecs. v. CAL Circuit Abco,

810 F.2d 1506, 1509 (9th Cir. 1987).                 This is because an essential ingredient

of trademark infringement is “a likelihood of confusion among consumers as to the source” of a

product. Platinum Home Mortgage Corp. v. Platinum Fin. Group, Inc., 149 F.3d 722, 726 (7th

Cir. 1998). 2 The purpose of a trademark “is to provide the consuming public with a concise and

unequivocal signal of the trademarked product's source and character.” Draeger Oil, Inc. v. Uno–

Ven Co., 314 F.3d 299, 301 (7th Cir. 2002). A trademark thus serves as an indicator of origin,

assuring customers that the goods sold are of a uniform nature and quality. See, e.g., Geneva Int'l

Corp. v. Petrof, Spol, S.R.O., 608 F.Supp.2d 993, 1003 (N.D. Ill. 2009). This purpose was fulfilled

in this instance where Intuii offered Weifang’s genuine ULOVEIDO products from Weifang’s

own Amazon.com marketplace. There can be no consumer confusion as to the source of the two




2 The same is true under the Illinois Deceptive Trade Practices Act, 815 ILCS §510, et seq. The
Illinois trademark claim rises and falls with the Lanham Act claim of trademark infringement and
False Designation of Origin, because the elements for an Illinois trademark claim must be resolved
according to the principles set forth under the Lanham Act. Midwest Medical and Occupational
Services SC v. SSM Health Care Corporation, 2018 WL 6446730, at *6 (S.D. Ill. 2018); Poneman
v. Nike, Inc., 161 F.Supp.3d 619, 631 (N.D. Ill. 2016).

                                                 8
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 9 of 15 PageID #:5006



accused Weifang ULOVEIDO products that were briefly available on Intuii’s eBay Store because

Weifang was the source of these products.

       It has been clearly established, that the use of a trademark in the sale or offer for sale of

genuine trademarked products is not trademark infringement because consumers can readily

identify the source of the good, i.e. ULOVEIDO. See Ty v. Perryman, 306 F.3d 509, 512-13 (7th

Cir. 2002). In Ty, the court noted that when secondary markets come into existence, the “market

is unlikely to operate efficiently if sellers who specialize in serving it cannot use [the product

trademark] to identify their business.” The court held that “merely reselling genuine products

online does not create confusion as to sponsorship.” Id. Indeed, the “mere unauthorized sale of a

trademarked item does not result in a Lanham Act violation.” Leonel & Noel Corp. v. Cerveceria

Centro Americana, S.A., 758 F. Supp. 2d 596, 603 (N.D. Ill. 2010); See also Microsoft Corp. v. V3

Sols. Inc., 2003 WL 22038593, at *8 (N.D. Ill. 2003) (holding that the mere distribution by

defendants of unadulterated product is insufficient to establish trademark infringement).

       Likewise, in Hart v. Amazon.com, Inc., the plaintiff pursued a trademark claim based on

“individuals re-selling copies of [plaintiff’s] books through Amazon’s website without plaintiff’s

permission.” 191 F. Supp. 3d 809, 819 (N.D. Ill. 2016). The plaintiff argued that the Amazon

listings created the false impression that the listings were authorized. Id. The court rejected that

theory because that is “not the reality of commerce.” Id. “As a comparison, a shopper at a

bookstore does not automatically believe that just because a used book is appearing at the store,

the author is expressly endorsing that store. The same is true for a book that is resold on Amazon.”

Id. There is no genuine dispute as to whether Intuii was offering for sale genuine ULOVEIDO

products- they were. Thus, similar to Hart, merely offering for sale genuine products in an eBay

store in no way suggests that the seller of those products is authorized or affiliated with Plaintiff.



                                                  9
 Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 10 of 15 PageID #:5007



Accordingly, Intuii’s offer for sale of two genuine ULOVEIDO products sourced from Plaintiff’s

Amazon store did not constitute trademark infringement or false designation of origin, and the

Court should grant summary judgment in Intuii’s favor on Counts I-III of the Amended Complaint.

               2.      Intuii Is Also Entitled to Summary Judgment Because Intuii’s Use of the
                       ULOVEIDO Trademark Was Lawful Nominative Fair Use.

       Intuii is entitled to summary judgment of no trademark infringement for the independent

reason that its use of the ULOVEIDO mark was nominative fair use. The nominative fair use

defense is a non-statutory doctrine that applies when a defendant uses plaintiff's trademarks to

refer to the plaintiff's goods in a non-confusing manner. New Kids On the Block v. News America

Publishing, Inc., 971 F.2d 302, 308 (9th Cir. 1992) (USA Today advertisement inviting readers to

vote which New Kid on the Block was “sexiest” was nominative fair use of plaintiff's trademark).

The situations it covers are those “where the use of the trademark does not attempt to capitalize on

consumer confusion or to appropriate the cachet of one product for a different one.” Id. “Such

use is fair because it does not imply sponsorship or endorsement by the trademark holder.” Id.

       While the Seventh Circuit has not explicitly adopted the nominative fair use doctrine, lower

courts have applied the Ninth Circuit's New Kids three-part test for determining when the

nominative fair use defense applies. See DeVry Inc. v. University of Medicine and Health

Sciences-St. Kitts, 2009 WL 260950, at *5 (N.D. Ill. 2009); See also, Ty, Inc. v. Publ'ns Int'l, Ltd.,

No. 99 C 5565, 2005 U.S. Dist. LEXIS 23420, at *23 (N.D. Ill. 2005). R. J. Reynolds Tobacco Co.

v. Premium Tobacco Stores, Inc., 2001 U.S. Dist. LEXIS 8896 at *18 (N.D. Ill. 2001); World

Impressions, Inc. v. McDonald's Corp., 235 F. Supp. 2d 831, 843 (N.D. Ill. 2002). The three

elements of a nominative fair use defense are: “[1] the product or service in question must be one

not readily identifiable without use of the trademark; [2] only so much of the mark or marks may

be used as is reasonably necessary to identify the product or service; and [3] the user must do


                                                 10
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 11 of 15 PageID #:5008



nothing that would, in conjunction with the mark, suggest sponsorship or endorsement by the

trademark holder.” New Kids On the Block, 971 F.2d at 308 (9th Cir. 1992). As a matter of law,

Intuii’s use of the "ULOVEIDO” mark on its eBay listings was nominative fair use in that the

mark is used to accurately identify genuine ULOVEIDO products.

        Intuii meets the first prong of the test for nominative fair use, in that the ULOVEIDO

products are not readily identifiable without use of the ULOVEIDO trademark. See Id.; “Indeed,

it is often virtually impossible to refer to a particular product for purposes of comparison, criticism,

point of reference or any other such purpose without using the mark.” Id. at 305; see also Toyota

Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171, 1175–76, 1180 (9th Cir. 2010) (“[I]t's enough

to satisfy our test for necessity that the Tabaris needed to communicate that they specialize in

Lexus vehicles, and using the Lexus mark in their domain names accomplished this goal”).

        Similarly, Intuii satisfies the second prong of the test, as Intuii has used only so much of

the mark as is reasonably necessary to identify the product. Intuii used the unstylized ULOVEIDO

trademark to identify the Accused Products as being genuine ULOVEIDO products -- the absolute

bare minimum that was necessary to identify the Accused Products as Plaintiff’s ULOVEIDO

products. Generally, if a defendant does not use the plaintiff’s stylized word mark or logo, the use

will fall squarely within the scope of nominative fair use.              See, e.g.   Volkswagenwerk

Aktiengesellschaft v. Church, 411 F.2d 350, 352 (9th Cir. 1969) (an automobile repair shop

specializing in repair of Volkswagen automobiles lawfully used the Volkswagen trademark, noting

that he “did not use Volkswagen's distinctive lettering style or color scheme, nor […] the ‘VW’

emblem); World Impressions, Inc. v. McDonald's Corp., 235 F.Supp.2d 831, 842–43 (N.D. Ill.

2002) (holding nominative fair use not applicable where defendant used Disneyland logo on map

of California tourist attractions).



                                                  11
 Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 12 of 15 PageID #:5009



       Finally, Intuii also satisfies the third prong of the nominative fair use defense. A defendant

is entitled to the defense of nominative fair use if they “do nothing that would, in conjunction with

the mark, suggest sponsorship or endorsement by the trademark holder.” New Kids on the

Block, 971 F.2d at 308. Intuii offered for sale two genuine products and did not claim Intuii was

an authorized dealer or retailer or affiliated or sponsored by Weifang. There is no authority to

support Weifang’s contention that a defendant who merely uses a mark holder’s trademark in

describing and offering for sale the mark holder’s own goods, without more, thereby “suggests

sponsorship or endorsement by the trademark holder” of anything other than the product itself. Id.

Accordingly, Intuii’s use of the ULOVEIDO mark was nominative use and, for that independent

reason, Intuii is entitled to summary judgment of no infringement on all claims in the Amended

Complaint.

       D.      Intuii Is Entitled to Summary Judgment of No Monetary Damages.

               1.      Intuii Is Entitled to Summary Judgment of No Statutory Damages.

       Weifang is not entitled to statutory damages because there has been no counterfeiting.

Statutory damages may be awarded only in trademark cases in which the defendant used a

counterfeit trademark. 5 McCarthy on Trademarks and Unfair Competition § 30:95 (5th ed.).

“The Lanham Act authorizes statutory damages only in cases in which the violation of the Act

takes the form of using a ‘counterfeit’ mark.” Gabbanelli, 575 F.3d at 698. However, as previously

discussed, supra Section III.B, Intuii did not offer for sale counterfeit products, but instead offered

for sale genuine ULOVEIDO products. Accordingly, Weifang cannot, as a matter of law, be

awarded statutory damages in this action, and the Court should grant Intuii’s motion for summary

judgment as to Plaintiff’s claim for statutory damages.




                                                  12
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 13 of 15 PageID #:5010



               2.      Intuii Is Entitled to Summary Judgment of No Actual Damages.

       As described above, Weifang is not entitled to statutory damages because Intuii did not sell

or offer to sell counterfeit products. Weifang is not entitled to recover actual damages because,

even if Weifang were able to establish liability, Intuii did not actually sell any Accused Products.

       To recover monetary damages under the Lanham Act, a plaintiff must not only establish

liability, but must also prove “that the violation caused actual confusion among consumers of the

plaintiff's product, and, as a result, that the plaintiff suffered actual injury.” Web Printing Controls

Co. v. Oxy-Dry Corp., 906 F.2d 1202, 1204–05 (7th Cir. 1990); See also Schutt Mfg. Co. v. Riddell,

Inc., 673 F.2d 202 (7th Cir. 1982). Only then does the Lanham Act § 35(c), 15 U.S.C. § 1117(a),

authorize the Court to award monetary damages based on (1) defendant's profits and (2) any

damages sustained by the plaintiff. Here, not only has there been no infringement, but there has

been no sales or profit.

       First, there cannot be a disgorgement of profits when no profits were realized. Intuii never

sold the Accused Products, nor any other ULOVEIDO products. LR 56.1 Statement at ¶¶ 15-16.

Second, Plaintiff has not presented any evidence of actual confusion or actual injury. Plaintiff has

presented no evidence of monetary damages such as loss of sales and profit. Web Printing

Controls Co., Inc. v. Oxy–Dry Corp., 906 F.2d 1202, 1205 (7th Cir. 1990) (“lost profits are

notoriously difficult to prove”). Nor can they. Intuii asked Plaintiff, in discovery, to provide a

computation of their damages claim. In response, Plaintiff made excuses, but did not identify any

actual damages. LR 56.1 Statement at ¶ 16. It makes sense that if Intuii only briefly listed two

Accused Products and never sold either of them, Weifang cannot meet its burden of showing actual

injury. Thus, the Court should grant Intuii’s motion for summary judgment as to Weifang’s claim

for monetary damages.



                                                  13
 Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 14 of 15 PageID #:5011



IV.    CONCLUSION

       For the forgoing reasons, Intuii’s Motion for Summary Judgment should be granted and

the Amended Complaint dismissed in its entirety with prejudice.



                                               Respectfully submitted,

                                               INTUII LLC and JENS SORENSEN


Dated: April 10, 2019                          By: /s/ Boris Zelkind
                                                      Attorney for Defendants

Boris Zelkind (admitted pro hac vice)
Meghan C. Killian (admitted pro hac vice)
DUANE MORRIS, LLP
750 B Street, Suite 2900
San Diego, CA 92101-4681
Telephone: (619) 744-2267
Facsimile: (619) 923-2673
BZelkind@duanemorris.com
Mckillian@duanemorris.com

Carrie A. Dolan
J. Michael Williams
COHON RAIZES & REGAL LLP
208 South La Salle Street, Suite 1440
Chicago, Illinois 60604
Phone: (312) 726-2252
Fax: (312) 726-0609
cdolan@cohonraizes.com
mwilliams@cohonraizes.com




                                              14
  Case: 1:18-cv-04651 Document #: 212 Filed: 04/10/19 Page 15 of 15 PageID #:5012




                                 CERTIFICATE OF SERVICE

      The undersigned counsel for Defendants Intuii LLC and Jens Sorensen hereby certify that
on April 10, 2019, a true and correct copy of DEFENDANTS INTUII LLC AND JENS
SORENSEN’S MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT was filed electronically with the Clerk of Court through the Court’s CM/ECF
System, which will provide electronic notification of such filing to the following Counsel of
Record:

                                       L. Ford Banister, II
                              The Law Office of L. Ford Banister, II
                                   244 5th Avenue, Suite 1888
                                     New York, NY 10001
                                     ford@fordbanister.com

                                   Amy Elizabeth Paluch Epton
                                         438 East 49th
                                      Chicago, IL 60615
                                        amy@epton.org

                                     Charles E. McElvenny
                               Law Office of Charles E. McElvenny
                                20 North Clark Street, Suite 2200
                                       Chicago, IL 60602
                                   charlie@cemlawfirm.com

                Attorneys for Plaintiff, WEIFANG TENGYI JEWELRY TRADING CO., LTD.




Dated: April 10, 2019                    By: /s/ Boris Zelkind
                                                  Attorney for Defendants




                                                1
DM2\9704090.5
